Title: To Thomas Jefferson from William Carver, 27 January 1823
From: Carver, William
To: Jefferson, Thomas


Dear & Venerable, Sir
New York
Jany 27th 1823
I hope you will the have goodness to pardon, the liberty that I have taken, of writeing to you, all the apology that I can make, is on the account of my reading your exellent letter, to Mr Adams, as lately published in our New york public papers, I can assure you that I found a great deal of pleasure, & instruction by the letter, & was happy to find men of tallents & affluence, vewing human life in the same point of vew, as my self for maney years have thought of it,—Mr Adams says that we need not dread the approach of dotage, but I do dread it for many reasons; I sir am poor & am afraid of comeing to a state of want, & likewise suffering extreem pain in my last moments, if I was sure of dying like a Cabbage, without sensation for pain, it would yeald me comfort, the quickest death, & the least expected is what I wish for, but my health is tolerable good likewise memory, I have lost my hearing inone Ear, on account of being struck with the Sun, the Summer before last, allmost all my old friends are dead, & my Children neglect & forsake me, and the recolection that I was in good circumstance, some years past, but now am poor gives pan, why theirfore should I covet to drag out a long, & wearysom life, I am in the 67 year of age, their is nothing yealds me comfort but reading good authors, & converceing with inteligent human beings, all the brightest sparks of nature are nearly extinguished, even the brightest spark of our nature the love, & atatchment to the femail Sex, Colonel Ethan Allin calld them the Angelics, & said they were the only Angels in all gods Creation; The recolection of past enjoyments, yealds but little comfort to the mind, at times my nature is like a Lamp expireing for the want of oil, flutter flounce & sparcle, before it finaly goes out—After all the loss of our facultyes & friends, & liveing as I am compeld to do, among a set of unfriendly fellow beings, I count Death a blessing, that will releace me from all my sufferings & trials; But after suffering losses disapointments, & pains of Body through life; I am told by Gentlemen that ware Lawn Sleives & black Gowns, that Allmighty God, has prepaired for me & nine tenths of the poor frail Creatures, that he has Created an everlasting burning Hell, in wich he will torment us to all Eternity, but of this they know as little of as my self or have as little conception, I cannot so dishonor my Creator by harbouring such hard thoughts of him; The celebrated David Hume said, that we had no cause to look out for aney ferther Hells, as their was Hell enuf for us all here, & that the only thing to be dreaded was poverty;—Nature teaches us plainly what will be our fate in a futer state, That the atoms of wich we are composed, will form other liveing beings, throughout the eternal ever liveing round of Nature, strictly speaking their is no such thing as Death in all Creation. Nature is constantly changeing & new organizeing all beings that She has created, when I shall undergo this change, the atoms of which I am composed will form other liveing beings, & it may be ages of ages before two of them reunite if ever—“I am fast decending towards the shore,of that great Sea where all a voyage must make,When once embarkd no one will see me moreNor liveing man, e’er know my futer state,Atoms to atoms join new forms attain,That cover earth & fill the boundless Sea,These live a while & then dessolve againThe common fate; the fate of you & me,We see these forms by Reproduction rise,Eternal forms again to people earth,Glide through the waves or soar amid the Skies,For death prevails not, tis but change of birth,This is my beleif or Creed, I beleive in one God only, who is the great ruler of all Worlds, & organizer of all Creatures, all that he requires of us, is to live a moral & virtuous life, & releive our fellow beings in distress if posible—I find that you complain of having recvd a kick from an ass, you my dear Sir must expect to share the fate of all great, & good men that have gon before you; Pope, Milton, Vultair, Dewit Clinton, & the immortal Thomas Paine my Country man, who with your self & other Patrots, obtained the Independence of America, & you with them will live in the memory, & the hearts of generations yet unborn, when the names & memory of the asses will be finaly forgotten;—I have a full length Potrait of your self in my pocestion & I asure you that I hold it in as great veneration & esteem as the Catholic holds his Crusifix & Croos;—If you should sleep with the Dormous, I presume you will never wake up so as to know that you was Thomas Jefferson once President of the United States.—When Allmighty God shall call you to undergo a change nature, I pray that you may rest with ful confidence in his goodness, & mercy, by which you will find more consolation, then in all the sacrafices, & prayers, of the Jews, Christians, & Mahmatons; beleive me I am your sincere well wisher although poorWilliam CarverNo 2 Republican AlleyP S I wish that I could say with Mr Adams, that your letter was worth five hund Dollars to me, but I am often without five Cents—I never was right but once in Politics through life, which was when you was Elected President, I then had money &, spent it freely to support the cause of Liberty